Citation Nr: 0805100	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic radial 
and ulnar nerve neuropathy of the right (major) upper 
extremity from April 9, 2004 to April 25, 2007?

2.  What evaluation is warranted for post-traumatic radial 
and ulnar nerve neuropathy of the right (major) upper 
extremity from April 26, 2007?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, granted 
service connection for post-traumatic radial and ulnar nerve 
neuropathy of the right (major) upper extremity and assigned 
a 10 percent rating effective April 9, 2004.  

Because the claim on appeal involve requests for higher 
initial evaluations following grant of service connection, 
the Board has characterized the claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The veteran and his representative submitted additional 
evidence with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304.  

The issue of what evaluation is warranted for post-traumatic 
radial and ulnar nerve neuropathy of the right (major) upper 
extremity from April 26, 2007 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

From April 9, 2004 to April 25, 2007, the veteran's post-
traumatic radial and ulnar nerve neuropathy of the right 
(major) upper extremity was compatible with moderate 
incomplete paralysis of the right finger and wrist.




CONCLUSION OF LAW

The criteria for a rating of 20 percent for post-traumatic 
radial and ulnar nerve neuropathy of the right (major) upper 
extremity have been met from April 9, 2004 to April 26, 2007.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic 
Code 8516 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004 and 
March 2005 letters of the information and evidence needed to 
substantiate and complete his claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the veteran may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service treatment records show that the veteran reported a 
history of a right elbow injury in 1956.  In March 1960, he 
was hospitalized and the right radial head was removed.  In a 
September 1964 rating decision, service connection was 
granted for residuals of removal of the right radial head 
with arthritic changes and a 20 percent rating was assigned 
effective June 24, 1964.  

In March 2004, the veteran filed a claim for an increased 
rating for his service-connected right elbow disorder.  

In a June 2004 rating decision, the RO denied a rating in 
excess of 20 percent for residuals of removal of the right 
radial head with arthritic changes; but granted a separate 10 
percent rating for post-traumatic radial and ulnar nerve 
neuropathy of the right upper extremity.  The veteran filed a 
notice of disagreement with these determination and he 
testified at a personal hearing before a Decision Review 
Officer at the RO in June 2005.  The veteran was provided 
with a statement of the case in October 2005, in which 
increased ratings were denied.  In a separate rating decision 
also dated in October 2005, the Decision Review Officer 
granted a separate 10 percent rating for a scar of the right 
elbow, effective July 7, 2005.  In his substantive appeal, 
the veteran specified that he was only appealing the initial 
10 percent rating for the post-traumatic radial and ulnar 
nerve neuropathy of the right upper extremity.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But see, 
Fenderson, supra.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's disability, which involves his major upper 
extremity, is presently rated 10 percent disabling pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Under that 
code, a 10 percent rating is warranted for mild incomplete 
paralysis of the ulnar nerve of the major hand.  To warrant a 
higher rating, the evidence must demonstrate moderate 
incomplete paralysis of the ulnar nerve of the major hand.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.  The pertinent 
evidence of record includes a VA treatment record dated in 
April 2007, which showed that nerve conduction studies 
revealed evidence of mild to moderate right ulnar nerve 
neuropathy at or near the level of the elbow.  As a result, 
the veteran underwent a right ulnar nerve transposition at 
the elbow on April 26, 2007.  Consequently, resolving 
reasonable doubt in his favor, the Board finds that from 
April 9, 2004 to April 25, 2007, the veteran's post-traumatic 
radial and ulnar nerve neuropathy of the right upper 
extremity met the criteria for a 30 percent rating.  

A post-operative follow-up note dated May 11, 2007, however, 
indicated that the veteran's right upper extremity strength 
and sensation were improving.  As such, the Board finds that 
a remand is necessary to ascertain the appropriate rating for 
the veteran's post-traumatic radial and ulnar nerve 
neuropathy of the right upper extremity, post surgery, i.e., 
from April 26, 2007 to the present.  In this regard, the 
Board observes that a VA examination was conducted in May 
2007.  Nevertheless, a more contemporaneous examination is 
required here.  




ORDER

A 30 percent rating for post-traumatic radial and ulnar nerve 
neuropathy of the right (major) upper extremity is granted 
from April 9, 2004 to April 26, 2007, subject to the 
regulations governing the payment of monetary benefits.  


REMAND

As noted above, the veteran underwent surgical correction on 
his post-traumatic radial and ulnar nerve neuropathy of the 
right (major) upper extremity in April 2007.  In order to 
establish the most appropriate rating for the disability from 
the date of his surgery to the present, the Board finds that 
a VA examination is needed.  

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.  

The Board also observes that the veteran underwent a CT scan 
on his right elbow in October 2007.  These records should be 
obtained in conjunction with evaluating the veteran's current 
level of disability.  Ongoing medical records should also be 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  




Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his post-traumatic radial and 
ulnar nerve neuropathy of the right upper 
extremity since April 2007.  After 
securing any necessary release, the RO 
should obtain these records, including the 
reports and notes from the October 2007 CT 
scan that was performed at a VA facility.  

2.  Thereafter, the veteran should be 
afforded a VA neurological examination.  
The claims folder is to be made available 
for the examiners to review.  In 
accordance with the latest AMIE worksheets 
for rating neuropathy, the examiner is to 
provide a detailed review of the veteran's 
pertinent medical history current 
complaints and the nature and extent of 
any disability.  A complete rationale for 
any opinions expressed must be provided.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it isin 
complete compliance with the directives of 
this REMAND.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures at once.  

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


